-- ---------   --------
Case: 12-5106    Document: 20     Page: 1    Filed: 09/25/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tate~ '!Court of §ppeaI~
       for toe jfeberaI '!Circuit

    KELLOGG BROWN & ROOT SERVICES, INC.,
              Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                Defendant-Cross Appellant.


                    2012-5106, -5115


    Appeals from the United States Court of Federal
Claims in case no. 09-CV-351, Judge Christine O.C.
Miller.


                      ON MOTION


                       ORDER
    Kellogg Brown & Root Services, Inc. ("Kellogg
Brown") moves unopposed for leave to establish a timeta-
ble for filing amicus briefs in support of Kellogg Brown.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-5106    Document: 20    Page: 2    Filed: 09/25/2012




KELLOGG BROWN & ROOT SERVICES v. US                              2

        The motion is denied without prejudice to any
party seeking leave to file an amicus brief within the time
frame provided for by Fed. R. App. P. 29(e) or out of time.
                                   For The Court

   SEP 252m2                       /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: J. Reid Prouty, Esq.
    John P. Elwood, Esq.
s25
                                         u.s. couRft~~EALS FOR
                                           THE FEDERAL CIRCUIT
                                             SEP 25 2011
                                                JAN HORBALV
                                                   CLERK